                                                                                Case 3:18-cv-01979-WHA Document 136 Filed 10/03/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                               IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                          9   AMERICAN SMALL BUSINESS LEAGUE,                              No. C 18-01979 WHA
                                                                         10                  Plaintiff,
                                                                         11
United States District Court




                                                                                v.
                                                                         12
                               For the Northern District of California




                                                                              UNITED STATES DEPARTMENT OF                                  ORDER FOLLOWING
                                                                         13   DEFENSE and UNITED STATES                                    DISCOVERY HEARING
                                                                              DEPARTMENT OF JUSTICE,
                                                                         14                  Defendants.
                                                                         15                                                   /

                                                                         16   LOCKHEED MARTIN CORPORATION,

                                                                         17                  Intervenor.
                                                                                                                              /
                                                                         18
                                                                         19          For the reasons stated on the record, defendants may substitute in Nancy Deskins as a

                                                                         20   trial witness on the conditions stated at today’s hearing.

                                                                         21
                                                                                     IT IS SO ORDERED.
                                                                         22
                                                                         23
                                                                              Dated: October 3, 2019.
                                                                         24                                                        WILLIAM ALSUP
                                                                                                                                   UNITED STATES DISTRICT JUDGE
                                                                         25
                                                                         26
                                                                         27
                                                                         28
